ATTORNEY GRIEVANCE COMMISSION                                                          *     IN THE
OF MARYLAND                                                                                  COURT OF APPEALS
                                                                                       *     OF MARYLAND
                                           Petitioner,
                                                                                       *     Misc. Docket AG
v.
                                                                                       *     No. 13
EDWARD DORSEY ELLIS ROLLINS, III
                                                                                       *     September Term, 2019
                                           Respondent.
                                                                                       *

                                                                                   ORDER

                     This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and the Respondent, Edward Dorsey Ellis Rollins, III, to suspend

the Respondent from the practice of law for 60-days for violating Rule 8.4(d) of the

Maryland Lawyers’ Rules of Professional Conduct. The Court having considered the

Petition, and the record herein, it is this 21st day of August, 2019;

                     ORDERED, by the Court of Appeals of Maryland, that, effective September 1,

2019, the Respondent, Edward Dorsey Ellis Rollins, III, be suspended from the practice of

law in the State of Maryland for 60-days; and it is further

                     ORDERED, that on September 1, 2019, the Clerk of this Court shall strike the name

of Edward Dorsey Ellis Rollins, III from the registry of attorneys in the Court and certify

that fact to the trustees of the Client Protection Fund of the Bar of Maryland and all Clerks

of all judicial tribunals in this State in accordance with Maryland Rule 19-761.




 Pursuant to Maryland Uniform Electronic Legal
                                                                                       /s/ Mary Ellen Barbera
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.       Chief Judge
                       2019-08-21 15:44-04:00




Suzanne C. Johnson, Clerk